Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of February 23, 2021.  The rejections are stated below.  Claims 1-16 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments filed 2/23/2021 concerning 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues the prior art combination does not disclose “receiving, by a receiving device of a processing server, from a first source device, travel data associated with travel plans of a consumer, wherein the processing server is remotely located within a system and configured to communicate between a financial institution and a travel provider, and wherein the travel data includes at least a departure date”. Examiner respectfully disagrees as DePetro discloses the equivalent limitation in paragraph 0031, processor 118 may also be configured to generate travel information 134.  Travel information 134 may include data that may be used by a card issuer for allowing use of the card in an area of travel located outside of the typically allowed geographic area for use of the card.
Applicant argues the prior art combination does not disclose generating, by a generation module of the processing server, a data message for each set of payment card details received from the second source device, wherein the data message includes at least the travel data received from the first source device and the respective set of payment card details received from the second source device.  Examiner disagrees as DePetro discloses in paragraphs 0037, generate travel information 134.  Travel information 134 may include data that may be used by a card issuer for allowing use of the card in an area of travel located outside of the typically allowed geographic area for use of the card.

	Applicant argues “The Examiner alleges that the claimed features fall within “certain methods of organizing human activity (hedging)” because the claim describes a process for securing transactions (see e.g., Office Action, page 3). However, the Examiner’s reasoning is inconsistent with the provisions of the PEG and the related case law for at least the reason that the Examiner has not performed an element-by-element analysis and explained which elements are abstract, and why each of the elements are considered abstract”.   The invention is centered towards transmitting travel notifications which include limitations that can be performed by a human analog. Here, the focus of the claims is on transmitting travel notifications. Examiner respectfully maintains that the limitations of receiving, generating, formatting, and transmitting may indeed be performed by a human. Examiner notes that the improvements discussed here are simply to transmit travel notifications, which means that the improvements argued are simply directed to the 

3.	Applicant argues “Prong Two: Integrated into a Practical Application”.
However, when viewed as a combination of additional elements, the claims are still doing no more than using a computer as a tool to perform the abstract idea. Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(1)). Thus, the claim limitation do not integrate the abstract idea into a practical application.
 
The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a 
The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Examiner notes that the improvements discussed here are simply to adjusting a customer’s insurance, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transmitting travel notifications without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 5, 9, and 13.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites receiving, by a receiving device of a processing server, from a first source device, travel data associated with travel plans of a consumer, wherein the processing server is remotely located within a system and configured to communicate between a financial institution and a travel provider, and wherein the travel data includes at least a departure date;

receiving, by the processing server, at least one set of payment card details, from a second source device including at least one of a payment card and a mobile computing device, wherein the set of payment card details includes at least an account number associated with a transaction account;

generating, by a generation module of the processing server, a data message for each set of payment card details received from the second source device, wherein the first source device and the respective set of payment card details received from the second source device;

formatting, by the processing server, each data message to a particular standard required by a payment network for transmission thereto; and

electronically transmitting, by a transmitting device of the processing server, each formatted data message to a financial institution associated with the transaction account associated with the account number included in the set of payment card details included in the respective data message,

wherein the formatted data message signal is transmitted to the financial institution via the payment network using specialized infrastructure associated with the payment network. These limitations (with the exception of italicized limitations) describe an abstract idea of transmitting travel notifications and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a receiving device of a processing server, first source device, second source device, mobile computing device, payment network, and specialized infrastructure, which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., receiving device of a processing server, first source device, second source device, mobile computing device, payment network, and specialized Step 2A - Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 5, 9, and 13 hence claims 5, 9, and 13 are rejected on similar grounds as claim 1.
Claim 2 recites the method of claim 1, wherein each data message is a transaction message formatted based on one or more standards governing the transmission of financial transaction messages and includes a plurality of data elements including at least a data element storing the account number included in the associated set of payment card details.  The limitations of claim 2 further defines the abstract idea 
Claim 3 recites the method of claim 1, further comprising:
electronically transmitting, by the transmitting device of the processing server, a data signal superimposed with an itinerary request, wherein the itinerary request includes at least an account number included in one of the at least one set of payment card details, wherein

receiving the travel data includes receiving a data signal electronically transmitted in response to the transmitted data signal superimposed with the itinerary request, wherein the travel data is superimposed on the received data signal.  The limitations of claim 3 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 4 recites method of claim 1, further comprising:
storing, in a travel database of the processing server, a plurality of travel data entries, wherein each travel data entry is a structured data set related to a travel plan of a consumer and includes at least a travel identifier, departure date, and destination location; and
receiving, by an input device of the processing server, a specific travel identifier; wherein

Claim 6 recites method of claim 1, wherein each data message is a transaction message formatted based on one or more standards governing the transmission of financial transaction messages and includes a plurality of data elements including at least a data element storing the account number included in the associated set of payment card details.  The limitations of claim 6 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 7 recites method of claim 5, further comprising:

electronically transmitting, by the transmitting device of the processing server, a data signal superimposed with the account number included in at least one of the indicated at least one set of payment card details, wherein


Claim 8 recites method of claim 5, wherein

the receiving device and the input device are a single device.  The limitations of claim 8 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 


The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-16 are directed to an abstract idea. Thus, the claims 1-16 are not patent-eligible.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1, 4-5, 7-9, 12-13 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over DePetro [US Pub No. 2013/0006858 A1] in view of Kelly et al. [US Pub No. 2011/0251952 A1] and Kanjlia et al. [US Pub No. 2009/0112747 A1].



7.	Regarding claims 1, 5, 9, and 13, DePetro discloses a method and system for transmitting travel notifications to issuing entities, comprising:
receiving, by a receiving device of a processing server, from a first source device, travel data associated with travel plans of a consumer, wherein the processing server is remotely located within a system and configured to communicate between a financial institution and a travel provider, and wherein the travel data includes at least a departure date (travel notification file indicates a destination of travel of a card user of the purchase card, a time period of travel to the destination, account information associated with the purchase card and confirmation information indicating whether travel to the destination likely occurred, 0004, 0032-0033);

generating, by a generation module of the processing server, a data message for each set of payment card details received from the second source device, wherein the data message includes at least the travel data received from the first source device and the respective set of payment card details received from the second source device (generate travel information, 0029, 0032, Figure 3); and
electronically transmitting, by a transmitting device of the processing server, a data signal for each generated data message, wherein the data signal is superimposed with the respective data message and is electronically transmitted to a financial institution associated with the transaction account associated with the account number included in the set of payment card details included in the respective data message (0004, 0029, 0032-0033).
DePetro does not disclose however Kelly teaches formatting, by the processing server, each data message to a particular standard required by a payment network for transmission thereto (message format 0079).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of DePetro to 
DePetro does not disclose however Kanjlia teaches electronically transmitting, by a transmitting device of the processing server, each formatted data message to a financial institution associated with the transaction (routing options 0099).
DePetro does not disclose however Kanjlia teaches wherein the formatted data message is transmitted to the financial institution via the payment network using specialized infrastructure associated with the payment network (payment rails 0099).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of DePetro to include the teachings of Kelly.  The rationale to combine the teachings would be to provide mechanisms to aid and facilitate decisions surrounding the potential routing of payments for both generic and specific types of payments. 


8.	Regarding claims 3 and 11, DePetro discloses 
electronically transmitting, by the   transmitting device of the processing server, a data signal superimposed with an itinerary request, wherein the itinerary request includes at least an account number included in one of the at least one set of payment card details (0004, 0029, 0032-0033), wherein
receiving the travel data includes receiving a data signal electronically transmitted in response to the transmitted data signal superimposed with the 

9.	Regarding claims 4 and 12, DePetro discloses 
storing, in a travel database of the processing server, a plurality of travel data entries, wherein each travel data entry is a structured data set related to a travel plan of a consumer and includes at least a travel identifier, departure date, and destination location (0026); and 
receiving, by an input device of the processing server, a specific travel identifier (0029); wherein
receiving the travel data comprises receiving, from a querying module of the processing server, a specific travel data entry identified via querying of the travel database to identify a travel data entry where the included travel identifier corresponds to the specific travel identifier (searching 0092).


10.	Regarding claims 7 and 17, DePetro discloses wherein the data signal is electronically transmitted to an issuing financial institution associated with the transaction account related to each of the indicated at least one set of payment card details (0029, 0032-0033).

11.	Regarding claims 6 and 14, DePetro discloses wherein

electronically transmitting, by the transmitting device of the processing server is further configured to electronically transmit a data signal superimposed with the travel identifier (0004-0032-0033), and 
receiving the travel data includes receiving a data signal in response to the transmitted data signal superimposed with the travel identifier, wherein the received data signal is superimposed with the travel data (0004, 0029, 0032-0033).

12.	Regarding claims 7 and 15, DePetro discloses wherein
electronically transmitting, by the transmitting device of the mobile computing device is further configured to electronically transmit a data signal superimposed with the account number included in at least one of the indicated at least one set of payment card details (0004, 0029, 0032-0033), and
receiving the travel data includes receiving a data signal in response to the transmitted data signal superimposed with the account number, wherein the received data signal is superimposed with the travel data (0004, 0029, 0022-0033).

13.	Regarding claims 8 and 16, DePetro discloses wherein
 	the receiving device and the input device are a single device (0018, 0057), and the travel data is received via input by the user of the mobile computing device (0018, 0057).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


15.	Claims 2 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over DePetro [US Pub No. 2013/0006858 A1] in view of Kelly et al. [US Pub No. 2011/0251952 A1] , Kanjlia et al. [US Pub No. 2009/0112747 A1].in view of Mullen et al. [US Pub No. 2009/0112747 A1].

16.	Regarding claims 2 and 10, DePetro does not disclose however Mullen teaches wherein each data message is a transaction message formatted based on one or more standards governing the transmission of financial transaction messages and includes a plurality of data elements including at least a data element configured to store the account number included in the associated set of payment card details (adapted data is formatted to the appropriate data protocol, 0045).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of DePetro to include the teachings of Mullen.  The rationale to combine the teachings is an improved system that can interface with existing external payment networks to provide proper communication and security across all types of financial transactions, accommodate future payment streams without complicated interface modifications, and .



Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


18.	Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over DePetro [US Pub No. 2013/0006858 A1] in view of Kelly et al. [US Pub No. 2011/0251952 A1], Kanjlia et al. [US Pub No. 2009/0112747 A1] in view of Dawley et al. [US Pub No. 2019/0102773 A1].

19.	Regarding claims 3 and 11, DePetro does not disclose however Dawley teaches  electronically transmitting, by the transmitting device of the processing server, a data signal superimposed with an itinerary request, wherein the itinerary request includes at least an account number included in one of the at least one set of payment card details, wherein 
receiving the travel data includes receiving a data signal electronically transmitted in response to the transmitted data signal superimposed with the 

20.	Regarding claims 6 and 14, DePetro does not disclose however Dawley teaches 
	receiving, by the input device of the mobile computing device, a travel identifier associated with travel plans of the user (Dawley 0063); and
electronically transmitting, by the transmitting device of the mobile computing device, a data signal superimposed with the travel identifier (Dawley 0063), wherein
receiving the travel data includes receiving a data signal in response to the transmitted data signal superimposed with the travel identifier, wherein the received data signal is superimposed with the travel data (Dawley 0063).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of DePetro to include the teachings of Dawley.  The rationale to combine is enhanced validation of a token requestor.







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698